Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group I (claims 89-104) in the reply filed on 02/25/2022 is acknowledged. Non-elected Group II (claims 105-108) is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/11/2019 and 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “securing means securing the heater element” in claim 89 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “securing means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 89 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: Present Specification cited: “…. the securing means comprises at least one pair of inter-engageable complementary formations, one of the formations of each pair thereof being provided on the heat transfer element and the other one of the pair of inter-engageable complementary formations being provided on the support element. Preferably, one of the inter-engageable complementary formations of each pair thereof comprises a retaining member extending from one of the support element and heat transfer element, and the other one of the inter-engageable complementary formations of each pair thereof comprising a corresponding receiver located in the other one of the support element and the heat transfer element. Advantageously, each retaining member comprises an elongated retaining member extending from the one of the support element and the heat transfer element. Ideally, an engagement ridge extends sidewardly from each retaining member for engaging the corresponding receiver in the other one of the pair of inter-engageable complementary formations of the support element and the heat transfer element…”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Quayle Action
This application is in condition for allowance except for the following formal matters:

Claim Objections
Claims 90, 92-98 and 102-116 are objected to because of the following informalities:   
In claims 90, 92-98, 102-104, and 109-116: the limitations: “An electrically powered heater unit” as cited in line 1, should be changed to --The electrically powered heater unit--. 
In claims 105-108: the status should be changed to “(Canceled)” due to the applicant’s election filed on 02/25/2022. 

	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 89-90, 92-98 and 102-116 is indicated because: none of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention such as … support element, electrically conductive heat transfer element, electrically contact element, positive temperature coefficient disc heater element, securing means, first connecting element, second connecting element, and urging means…. as cited in the independent claim 89.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/09/2022